Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 are pending.  Claim 17 has been canceled.  Note that, Applicant’s amendment and arguments filed 8/3/21 have been entered.  
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 18, 2021.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 3/3/21 have been withdrawn:
None. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO98/00496.  
‘496 teaches personal cleansing compositions containing from about 0.1% to about 15% by weight of alkyl ethoxy carboxylate surfactant; from about 0.1 to 20% by weight of nonionic polyhydroxy fatty acid amide surfactant, from about 0.01% to about 60% by weight of a water-soluble auxiliary surfactant, optionally, from about 0.01% to about 5% by weight of a cationic skin conditioning agent, and water/solvents.  Note that, ‘496 teaches various nonionic polyhydroxy fatty acid amide surfactants having the same formula as recited by instant claim 1.  The viscosity of the final composition is preferably at least about 500 cps to about 50,000 cps.  See page 33.  Water is present in amounts from about 20% to about 94% by weight. The pH of the composition is from about 6 to about 9.  See page 35, lines 1-20.  ‘496 exemplifies compositions which are in the form of shower gel or bath foams.  See page 36.  Note that, the Examiner asserts that the broad teachings of ‘496 suggest compositions having the same melting point as recited by instant claim 12 because ‘496 teach compositions containing the same components in the same amounts as recited by the instant claims and further, such a property would flow naturally from the teachings of ‘496.  
‘496 does not teach, with sufficient specificity, a composition containing a blend of N-hydrocarbon substitututed N-acylglucamides, water, an additive, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO98/00496 as applied to claims 1-3 and 5-13 above, and further in view of Klug et al (US 2015/0141508) or Lukenbach et al (US 2004/0167046).
‘496 is relied upon as set forth above.  However, ‘496 does not teach the use of propylene glycol in addition to the other requisite components of the composition as recited by the instant claims.  
Klug et al teach a clear composition which contains at least one anionic surfactant, a betaine surfactant, an N-methyl-N-acylglucamine, a triglyceride oil, a solvent, and optionally an additive.  See Abstract.  Suitable solvents include water or a mixture of water and propylene glycol.  See para. 65. 
Lukenbach et al teach cleaning compositions for use in personal cleansing applications.  See Abstract.  Additionally, the compositions may contain a water-soluble solvent such as propylene glycol, etc., which may be used in amounts from about 10 to about 35% by weight.  See paras. 59-63.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use propylene glycol in the composition taught by .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/321,431 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of 16/321431 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a blend of N-hydrocarbon substitututed N-acylglucamides, water, an additive, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-20 of 16/321431 suggest a composition containing a blend of N-hydrocarbon substitututed N-acylglucamides, water, an additive, .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using WO98/00496, Applicant states that ‘496 teaches personal cleansing compositions that are easily rinsed or provide excellent rinsibility which is in significant contrast to the adhesive properties of the compositions according to instant claim 1.  Additionally, Applicant states the adhesive properties of the claimed composition are due to their composition which comprises 20 to 84% by weight of a specific blend of N-hydrocarbon substituted N-acylglucamides of formula (I) of component a).  Also, Applicant states that while the ‘496 reference explicity discloses an amount from about 0.1% to about 20% by weight of the nonionic polyhydroxy fatty acid amide surfactant, only this upper limit of 20% by weight of the ‘496 reference meets the lower limit for the amount of the specific blend of N-hydrocarbon substituted N-acylglucamides of the formula (I) of the instant claims.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of ‘496 suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
For example, ‘496 clearly teaches personal cleansing compositions containing from about 0.1% to about 15% by weight of alkyl ethoxy carboxylate surfactant; from about 0.1 to 20% by weight of nonionic polyhydroxy fatty acid amide surfactant, etc.  See pages 4 and 5.  Additionally, ‘496 clearly teaches various nonionic polyhydroxy fatty acid amide surfactants having the same formula as recited by instant claim 1 and 
While ‘496 does not specifically mention or discuss any adhesive properties, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Note that, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.  In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144.  To render an invention obvious, the prior art does not have to address the same problem addressed by a patent applicant.  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  Thus, the Examiner asserts that the teachings of ‘496 are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of the instant claim 4 under 35 USC 103 using WO98/00496, further in view of Klug et al or Lukenbach et al, Applicant states that the teachings of ‘496 are not sufficient to suggest the claimed invention and that the teachings of Klug et al or Lukenbach et al are not sufficient to remedy the deficiencies of ‘496.  In response, note that, the Examiner asserts that the teachings of ‘496 are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Klug et al or Lukenbach et al are analogous prior art relative to the claimed invention and ‘496 and that one of ordinary skill in the art clearly would have looked to the teachings of Klug et al or Lukenbach et al to cure the deficiencies of ‘496.  Klug et al and Lukenbach et al are secondary references relied upon for their teaching of propylene glycol.  The Examiner asserts that one of ordinary skill in the art 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571) 272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/August 17, 2021